Name: Commission Regulation (EU) NoÃ 628/2010 of 15Ã July 2010 concerning tenders lodged under the invitation to tender for the import of maize issued in Regulation (EU) NoÃ 462/2010
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade;  international trade;  tariff policy;  trade policy;  Europe
 Date Published: nan

 16.7.2010 EN Official Journal of the European Union L 182/14 COMMISSION REGULATION (EU) No 628/2010 of 15 July 2010 concerning tenders lodged under the invitation to tender for the import of maize issued in Regulation (EU) No 462/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas: (1) An invitation to tender for the maximum reduction in the duty on maize imported into Spain from third countries was opened by Commission Regulation (EU) No 462/2010 (2). (2) Under Article 8 of Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3) the Commission, in accordance with the procedure laid down in Article 195(2) of Regulation (EC) No 1234/2007, may decide to make no award. (3) On the basis of the criteria laid down in Articles 7 and 8 of Regulation (EC) No 1296/2008 a maximum reduction in the duty should not be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 No award shall be made for the tenders lodged from 25 June to 15 July 2010 under the invitation to tender for the reduction in the duty on imported maize issued in Regulation (EU) No 462/2010. Article 2 This Regulation shall enter into force on 16 July 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 129, 28.5.2010, p. 58. (3) OJ L 340, 19.12.2008, p. 57.